DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5,24,25,36,40,47,52,58,74,75,77,80 and 81) in the reply filed on 10/28/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2021 and 2/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,40,80 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al (US 2013/0034898).

With regards to claim 1, Berry et al discloses a device comprising (scaffold 1, Fig. 1): a body with at least one internal wall of a first material that defines an internal chamber (interconnection of a matrix of cylindrical structures 3 that from a wall of an internal chamber connected to central support 2, Fig. 1); and  at least one layer of a two-dimensional material on at least a portion of the at least one internal wall (structures 3 are made by the interconnection of multiple fibers or three dimensional structures, paragraph 0013, lines 1-3), the at least one layer of the two-dimensional material having at least one edge that protrudes from the at least one internal wall (central support 2, Fig. 1), wherein the first material is different from the two dimensional material (structure 3 is made of multiple fibers and central support is a solid material, Fig. 1).
With regards to claim 2, Berry et al discloses further comprising processing fluid in the internal chamber (fluid distribution device 5 presents fluid to distribution conduits 7 that is connected to central support 2 of the scaffold 1, paragraph 0051, lines 2-5). 
With regards to claim 3, Berry et al discloses a fluid in the internal chamber with the processing fluid (nutrients and fluid, paragraph 0053, lines 2-5).
With regards to claim 4, Berry et al discloses further comprising a pathogen in the internal chamber (the culture device includes a matrix of interconnected growth surfaces that encourage or enhance the attachment and growth of cells, paragraph 0013, lines 3-5).
With regards to claim 5, Berry et al discloses wherein the pathogen includes a micro orgasm (the culture device includes a matrix of interconnected growth surfaces that encourage or enhance the attachment and growth of cells, paragraph 0013, lines 3-5). 
	With regards to claim 40, Berry et al discloses wherein the at least one edge of the at least one layer of the two-dimensional material points toward at least one of a chamber inlet (central support 2 connects to distribution conduits 7 as an inlet, Fig. 3). 
	With regards to claim 80, Berry et al discloses the body having a plurality of internal walls that define a plurality of internal chambers, each internal chamber has at least one layer of the two-dimensional material on at least a portion of the respective internal wall, each layer of the two- dimensional material has having at least one flake with at least one edge that protrudes from the respective internal wall (scaffold 1 has a multitude of walls closed in by the walls of distribution devices 5 wherein each wall of scaffold 1 is a three dimensional layer, Fig. 3).
	With regards to claim 81, Berry et al discloses the internal chamber containing: a plurality of sub-internal walls that define a plurality of sub-internal chambers, each sub-internal chamber has a layer of the two-dimensional material on at least a portion of the respective sub-internal wall, each layer of the two-dimensional material has at least one flake with at least one edge that protrudes from the respective sub- internal wall (scaffold 1 has a multitude of walls closed in by the walls of distribution devices 5 wherein each wall of scaffold 1 is a three dimensional layer, Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al as applied to claims 1-5 and 40 above, and further in view of Cooper et al (US2008/0041791).

With regards to claim 24, Berry et al does not disclose a comestible liquid in the internal chamber. 
Cooper et al teaches a comsestible liquid (foodstuffs, paragraph 0066, lines 1-2) on the internal chamber (into a confined chamber, paragraph 0128, lines 1-3).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the liquid of Berry et al with the comestible liquid as taught by Cooper et al in order to provide a variable amount of liquids to be processed. 
With regards to claim 25, Cooper et al teaches wherein the comestible liquid is a juice or milk (paragraph 0066, lines 1-2).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al as applied to claims 1-5,40,80 and 81 above, and further in view of Davis (US2015/0360954).

With regards to claim 36, Berry et al does not disclose wherein the at least one layer of the two dimensional material includes at least one layer of graphene. 
Davis teaches wherein the at least one layer of the two dimensional material includes at least one layer of graphene (graphite based structure 100 formed by generating graphene on the top surface 204 of each respective element in the plurality of element 104,Fig. 1A and 1B).
It would have been obvious to one skilled in the art at the time the invention was made to modify the structure of Berry et al with the graphene as taught by Davis in order to provide a coating that is robust and mechanically enhanced.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al as applied to claims 1-5,40,80 and 81 above, and further in view of Galliher et al (US 2017/0051246).

With regards to claim 47, Berry et al does not disclose at least one vortex device within the internal chamber. 
Galliher et al teaches a vortex device within the internal chamber (an interior chamber formed by an inner vessel wall 1040 having protrusions 1020 that form a vortex like flow path 1016B, Fig. 2). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the chamber of Berry et al with the vortex device as taught by Galliher et al to prevent or minimize loss of fluid in a processing chamber. 

Claims 52,74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al as applied to claims 1-5,40,80 and 81 above, and further in view of Ono (US 6,389,958).

With regards to claim 52, Berry et al does not disclose at least one adjustable valve located in at least one chamber outlet of the internal chamber, the at least one adjustable valve has an adjustable valve member configured to adjust for adjusting a cross- sectional dimension of a flow path through the at least one adjustable valve.
Ono teaches at least one adjustable valve located in at least one chamber outlet of the internal chamber, the at least one adjustable valve has an adjustable valve member configured to adjust for adjusting a cross- sectional dimension of a flow path through the at least one adjustable valve (adjustable valve 9 on the outlet of cooking vessel 1, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the fluid distribution device of Berry et al with an adjustable valve as taught by Ono in order to provide a controllable way of providing fluid in a processing device. 
With regards to claim 74, Ono teaches at least one pressure source operably coupled with a chamber inlet of the internal chamber (circulation pump 27 fluid to cooking vessel 1 through valve 20, Fig. 5); and a depressurizing vessel operably coupled with a chamber outlet of the internal chamber (pressure reducing unit 12 coupled with an outlet of cooking vessel 1, Fig. 5).
With regards to claim 75, Ono teaches a gas reservoir fluidly coupled with the at least one pressure source (heated nitrogen supply 19 is connected the same line into cooking vessel 1 as the circulation pump 27, Fig. 5); and a fluid reservoir fluidly coupled with the at least one pressure source (cold water supply 23 is connected the same line into cooking vessel 1 as the circulation pump 27, Fig. 5).

Allowable Subject Matter
Claims 58 and 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 58 is objected to because the prior art does not disclose or teach a controller operably coupled to at least one sonicator operably coupled with the body and at least one vibrator operably coupled with the body and at least one cooler thermally coupled with the internal chamber. Claim 77 is objected to because the prior art does not disclose or teach a de-gasification vessel operably coupled with an outlet of the depressurizing vessel. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761